            Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 1 of 26



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                        )
JOSEPH M. ZIELINSKI, JR., and                           )
JOANNE T. ZIELINSKI,                                    )
     Plaintiffs                                         )
                                                        )
v.                                                      )
                                                        )
CITIZENS BANK N.A.,                                     )
      Defendant                                         )
                                                        )

         DEFENDANT CITIZENS BANK N.A.’s ANSWER AND AFFIRMATIVE
           DEFENSES TO COMPLAINT AND DEMAND FOR JURY TRIAL

       Defendant Citizens Bank, N.A. (“Citizens”), by and through its attorneys, denies that

Plaintiffs are entitled to any of relief requested in the Complaint and answers as follows:

                                        AS TO PARTIES

       1.      The Plaintiffs, Joseph M. Zielinski, Jr. and Joanne T. Zielinski (collectively, the

“Plaintiffs” or the “Zielinskis”) are a married couple who currently reside at 135 Pleasant Street

Rear, Apartment 307, Berlin, Worcester County, Massachusetts.

       RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to Plaintiffs’ marital status or residence.

       2.      Citizens Bank, N.A., is national banking association with headquarters at One

Citizens Plaza, Providence, Rhode Island 02903 (“Citizens Bank”). Citizens Bank is a subsidiary

of Citizens Financial Group, Inc.

       RESPONSE: Admitted.
            Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 2 of 26



                            AS TO JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this proceeding pursuant to G.L. c.

93A, § 9(1) and G.L. c. 212, § 4.

       RESPONSE: Admitted.

        4.     The Court has personal jurisdiction over Citizens Bank under G.L. c. 223A, § 3

(a)-(d), the Massachusetts long-arm statute, because it maintains branch offices in

Massachusetts, regularly transacts business in Massachusetts, has caused tortious injury by acts

or omissions in Massachusetts, and/or has caused tortious injury in Massachusetts by acts or

omissions outside of Massachusetts.

       RESPONSE: Admitted.

        5.     Venue is proper in this Court and in Worcester County pursuant to G.L. c. 223, §1,

because the Plaintiffs are domiciled in Worcester County.

       RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to Plaintiffs’ domicile.

                            FACTS COMMON TO ALL CLAIMS

       6.      In 1986, the Zielinskis purchased a home located at 184 Summer Street in

Maynard, Massachusetts, taking title jointly as tenants by the entirety.

       RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to Plaintiffs’ purchase of property or the nature of the title.

       7.      On September 9, 2003, the Zielinskis refinanced their then-existing mortgage

loans by taking out a new first mortgage loan in the amount of $200,000.00 (the “First

Mortgage”) with Citizens Bank of Massachusetts, as mortgagee. The First Mortgage was




                                                 2
            Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 3 of 26



recorded on October 9, 2003, in the Middlesex South Registry of Deeds in Book 41151, Page

546.

       RESPONSE: Admitted.

       8.      That same day, the Zielinskis took out a home equity line of credit with Citizens

Bank of Massachusetts (the “HELOC”), as mortgagee, which had a maximum credit line of

$50,000.00. The HELOC was recorded in the Middlesex South Registry of Deeds on February

20, 2007, in Book 49009, Page 555, more than three years after it was issued.

       RESPONSE: Admitted, except as to any characterizations set forth in this

paragraph.

       9.      On March 12, 2008, the Zielinskis entered into a Loan Workout Modification

Agreement (the “Modification Agreement”) with RBS Citizens, N.A. (“RBS”). The Modification

Agreement was recorded on November 3, 2008, in the Middlesex Registry of Deeds in Book

51859, Page 530. A copy of the Modification Agreement is attached as Exhibit 1.

       RESPONSE: Admitted.

       10.     The Modification Agreement states that RBS was formerly known as Citizens

Bank of Massachusetts. There are no assignments of the First Mortgage recorded in the

Middlesex South Registry of Deeds. For these reasons, the Plaintiffs are informed and believe

that RBS acquired the First Mortgage and/or the HELOC from Citizens Bank of Massachusetts

at some point between the date the loans were issued and the date on which the Modification

Agreement was executed.

       RESPONSE: Admitted that RBS Citizens N.A. was the proper party to execute the

Modification Agreement as of March 12, 2008.




                                               3
           Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 4 of 26



         11.   In 2015, RBS divested its ownership interest in Citizens Bank’s parent company,

Citizens Financial Group, Inc. The Plaintiffs are informed and believe that Citizens Bank

thereafter acquired ownership of the First Mortgage and HELOC as a result.

         RESPONSE: Admitted that Citizens Bank was the lender of record with respect to

the First Mortgage and HELOC.

         12.   At some point after the Modification Agreement was executed, Citizens One

Home Loans (“Citizens One”) took over the servicing of the First Mortgage. Citizens One is a

division of Citizens Bank and was performing servicing duties for Citizens Bank which owned

the First Mortgage. All references herein to Citizens One shall include Citizens Bank.

         RESPONSE: Admitted that Citizens One retained servicing duties with respect to

the First Mortgage.

         13.   As part of its servicing duties, Citizens One sent monthly mortgage statements to

the Zielinskis, collected and processed loan payments from the Zielinskis, managed their

mortgage escrow account, and provided loss mitigation services to the Zielinskis as described

below.

         RESPONSE: Admitted only that Citizens One performed the regular duties of a

loan servicer.

         14.   The Zielinskis fell behind on the payments on their First Mortgage due to medical

and financial problems.

         RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to the reasons why Plaintiffs defaulted on their loan.

         15.   Hoping to keep their home and avoid foreclosure, the Zielinskis sought mortgage

relief and assistance from Citizens Bank through Citizens One.



                                                4
          Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 5 of 26



        RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to why Plaintiffs sought mortgage relief and assistance from Citizens Bank

through Citizens One.

        16.    In response to their request for relief and assistance, the Zielinskis received two

letters from Citizens One dated October 2, 2015.

        RESPONSE: Admitted.

        17.    The first of these letters informed the Zielinskis that they would not be considered

for mortgage relief under a then-existing federal program known as the Home Affordable

Foreclosure Alternatives Program (HAFA) because they had failed to “respond to the solicitation

letter in 14 days.” That statement is inaccurate, The Zielinskis had responded within 14 days. A

copy of this letter is attached as Exhibit 2.

        RESPONSE: Denied.

        18.    The second letter dated October 2, 2015, states that Citizens One was looking

forward “to working with [the Zielinskis] to identify a possible solution for [their] mortgage

delinquency”. The letter instructed the Zielinskis to return “the complete Borrower Response

Package by November 1, 2015” to an address in Glen Allen, Virginia. A copy of this letter is

attached as Exhibit 3.

        RESPONSE: Citizens states that the letter attached as Exhibit 3 speaks for itself,

and denies any characterizations set forth in this paragraph.

        19.    These two letters (Exhibits 2 and 3) contain confusing, misleading and

contradictory statements. While the first letter notified the Plaintiff that they would not be

considered for or granted mortgage relief, the second letter invited them to apply for relief and

implied they were eligible for relief.



                                                 5
          Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 6 of 26



        RESPONSE: Denied.

        20.    On October 14, 2015, the Zielinskis faxed the complete “Borrower Response

Package” to Citizens One. The fax included all of the documents that Citizens One requested in

the second October 2nd letter (Exhibit 3).

        RESPONSE: Denied.

        21.    The documents were faxed to Citizens One two weeks before the November 1st

deadline stated in the letter.

        RESPONSE: Denied.

        22.    The following day (October 15, 2015), Citizens One again sent two different

letters to the Zielinskis.

        RESPONSE: Admitted.

        23.    The first of these letters acknowledged that Citizens One had “received [the

Zielinskis’] request for Loan Mitigation assistance - including your financial package - and we

are in the process of reviewing your documentation.” The letter states it was sent by Monique

Goodine, Relationship Manager. A copy of the letter is attached as Exhibit 4.

        RESPONSE: Admitted, except as to any characterizations set forth in this

paragraph.

        24.    The second letter of October 15th - also from Monique Goodine - begins by stating,

“[recently], we received your request for information regarding Foreclosure Prevention options.”

The letter then promises that Citizens One “will explore foreclosure programs that may be

available to you. A copy of the letter is attached as Exhibit 5.

        RESPONSE: Admitted, except as to any characterizations set forth in this

paragraph.



                                                  6
          Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 7 of 26



       25.    The two October 15th letters also contain confusing, misleading and contradictory

statements. The first letter (Exhibit 4) acknowledges that Citizens One received the Zielinskis’

documentation and was in the process of reviewing their request for assistance. The second letter

(Exhibit 7) does not mention that the review process that was supposedly underway and states or

implies that the Zielinskis would be considered for different types of mortgage assistance.

       RESPONSE: Denied.

       26.    On October 20, 2015, Citizens One sent a letter to the Zielinskis stating that it had

reviewed their “application requesting assistance”, but that the application was incomplete. That

statement is inaccurate. The Zielinskis had previously faxed Citizens One all of the documents it

had requested in its October 2nd letter (Exhibit 3) which the letter referred to as “the complete

Borrower Response Package” (emphasis added). A copy of the October 20th letter is attached as

Exhibit 6.

       RESPONSE: Denied.

       27.    The October 20th letter (Exhibit 6) lists additional documents that Citizens One

wanted the Zielinskis to provide, including bank statements for the two most recent months and a

copy of their 2014 tax return.

       RESPONSE: Admitted.

       28.    On November 4, 2015, the Zielinskis faxed the additional documents requested by

Citizens One in its October 20th letter (Exhibit 6).

       RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to the date that the Plaintiffs faxed the requested documents.

       29.    On November 6, 2015, Citizens One sent a letter to the Zielinskis which begins by

stating, “[w]e received your complete Borrower Response Package. We are currently reviewing



                                                  7
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 8 of 26



your file and we will make a final determination within the next thirty (30) days (emphasis

added).” The letter is also from by Monique Goodine, Relationship Manager. A copy of the

November 6th letter is attached as Exhibit 7.

       RESPONSE: Admitted, except as to any characterizations set forth in this

paragraph.

       30.     This same pattern repeated itself over the next several months. Citizens One

repeatedly denied receiving documents the Zielinskis had already submitted, forcing them to

resubmit the same documents multiple times.

       RESPONSE: Denied.

       31.     During this time period, Mrs. Zielinski spent long hours on the telephone trying to

notify Citizens One that Citizens One was asking the Zielinskis to send documents they had

already submitted.

       RESPONSE: Denied.

       32.     During these telephone calls, Mrs. Zielinski was repeatedly transferred from one

department to another and spent long periods of time on hold. Many of the calls ended with

Citizens One terminating the call before Mrs. Zielinski could speak to someone who was familiar

with their’ application for mortgage relief. Citizens One was generally non-responsive or

unreachable.

       RESPONSE: Denied.

       33.     Citizens One ultimately refused to modify the Zielinskis’ First Mortgage loan. In a

letter to the Zielinskis dated January 22, 2016, Citizens One described the types of relief and

assistance it had and had not considered and stated the reasons why it refused to grant each type

of relief. The types of relief and assistance that Citizens One claims to have considered the



                                                8
          Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 9 of 26



Zielinskis for included a loan modification under a then-existing federal program known as the

Home Affordability Modification Program (HAMP), as well as a loan modification under its

own internal guidelines. A copy of the letter is attached as Exhibit 8.

       RESPONSE: Admitted that Plaintiffs’ application for loss mitigation assistance was

denied.

       34.    Three days later, on January 25, 2016, Citizens One sent a letter to the Zielinskis

that was very similar to its January 22nd letter (Exhibit 8). This letter also informed the Zielinskis

that it would not grant them any type of relief or assistance.

       RESPONSE: Admitted that Plaintiffs’ application for loss mitigation assistance was

denied.

       35.    On March 16, 2016, the Zielinskis sent a “hardship letter” to Citizens One asking

to be considered for approval of a short sale. The Zielinskis could not sell their home without

Citizen Bank’s prior approval because the amount they owed on the First Mortgage and HELOC

were more than the sales price they were offered for their home.

       RESPONSE: Admitted.

       36.    The Zielinskis retained an attorney to represent them in connection with their

request for approval of a short sale.

       RESPONSE: Citizens is without knowledge or information sufficient to form a

belief as to Plaintiffs’ retention of an attorney.

       37.    On March 23, 2016, Citizens One sent a letter to the Zielinskis in response to their

March 16th letter. This letter states, “[w]e have received your request for Loss Mitigation

Assistance - including your financial package - and we are in the process of reviewing your

documentation.” A copy of the letter is attached as Exhibit 9.



                                                  9
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 10 of 26



       RESPONSE: Admitted.

       38.    On March 25, 2016, Citizens One sent a letter to the Zielinskis asking them to

submit additional documents. A copy of this letter is attached as Exhibit 10. The Zielinskis

thereafter submitted the requested documents.

       RESPONSE: Admitted only that Citizens One sent the March 25, 2016 letter.

       39.    On April 20, 2016, Citizens One sent a letter to the Zielinskis again requesting

additional documents, including bank statements for the two most recent months. A copy of this

letter is attached as Exhibit 11. The Zielinskis had previously submitted bank statements to

Citizens One in response to its earlier requests.

       RESPONSE: Admitted only that Citizens One sent the April 20, 2019 letter.

       40.    On April 27, 2016, Citizens One sent another letter to the Zielinskis requesting

additional documents, including bank statements for the two most recent months.

       RESPONSE: Admitted.

       41.    As part of the short sale review process, the Zielinskis had to repeatedly resubmit

the same documents they had previously submitted on multiple occasions in connection with

their earlier requests for relief and assistance. As it had done previously, Citizens One denied

receiving documents the Zielinskis had submitted, forcing them to resubmit the same documents.

       RESPONSE: Denied.

       42.    Citizens One eventually notified the Zielinskis that their request for a short sale

had been approved.

       RESPONSE: Admitted.




                                                    10
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 11 of 26



       43.    On July 30, 2016, the Zielinskis sold their home for $285,000.00. The deed was

recorded in the Middlesex South Registry of Deeds on August 12, 2016, in Book 67803, Page

137. The First Mortgage and H BLOC were paid from the sales proceeds at the closing.

       RESPONSE: Admitted

       44.    Citizens Bank, through Citizens One, committed multiple unfair or deceptive acts

or practices during the time period beginning on October 2, 2015, in connection with the

Zielinskis’ requests for mortgage relief and assistance. These unlawful acts include false and

misleading representations, repeated requests to resubmit documents the Plaintiffs had

previously submitted, broken promises, and failures to follow-through with promised action. The

unlawful conduct is more particularly described below.

       RESPONSE: Denied.

             AS TO MASSACHUSETTS GENERAL LAWS CHAPTER 93A AND
                        CORRESPONDING REGULATIONS

       45.    General Laws Chapter 93A, § 2, proscribes unfair or deceptive acts or practices in

the conduct of trade or commerce in Massachusetts.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       46.    Citizens Bank is a “person” as defined in G.L. c. 93A, § 1.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       47.    Citizens Bank was engaged in trade or commerce in Massachusetts within the

meaning of G.L. c. 93A, § 1, at all times relevant to the events described in this Complaint.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.


                                                11
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 12 of 26



       48.    The Plaintiffs are “consumers” as defined in G.L. c. 93A, § 1.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       49.    On July 12, 2019, the Plaintiffs, through counsel, sent demand letters to Citizens

Bank and Citizens One in accordance with G.L. c. 93A, § 9(3). United States Postal Service

records confirm that these letters were received. This Complaint was filed more than thirty (30)

days after the demand letters were delivered to Citizens Bank and Citizens One.

       RESPONSE: Admitted.

       50.    In accordance with the enabling authority set forth in G.L. c. 93A, § 2(c), the

Massachusetts Attorney General has promulgated various regulations that are relevant to the

events described in this Complaint.

       RESPONSE: Citizens states that the quoted regulations speak for themselves, and

denies any characterization set forth in this paragraph.

       51.    These regulations include 940 CMR 3.16, which provides in relevant part that an

act or practice is unfair or deceptive and violates Chapter 93A, § 2, if: 1) It is oppressive or

otherwise unconscionable in any respect; or .. . 3) It fails to comply with existing statutes, rules,

regulations or laws, meant for the protection of the public’s health, safety, or welfare

promulgated by the Commonwealth or any political subdivision thereof intended to provide the

consumers of this Commonwealth protection; or 4) It violates the Federal Trade Commission

Act, the Federal Consumer Credit Protection Act or other Federal consumer protection statutes

within the purview of M.G.L. c. 93A, § 2.

       RESPONSE: Citizens states that the quoted regulations speak for themselves, and

denies any characterization set forth in this paragraph.



                                                 12
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 13 of 26



       52.     Citizens Bank committed various unfair and deceptive acts and practices that

violate M.G.L. c. 93A, § 2(a) and regulations promulgated thereunder; violated various statutes,

rules, regulations and laws meant to protect the public; and violated the Federal Trade

Commission Act and other federal consumer protection laws within the purview of G.L. c. 93A,

§ 2. Those unfair, deceptive, oppressive, unconscionable and/or abusive acts or practices, and the

laws and regulations that were violated, are more particularly described below.

       RESPONSE: Denied.

                                    COUNT I
                    VIOLATIONS OF GENERAL LAWS CHAPTER 93A

       53.     The Plaintiffs repeat and re-allege the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       RESPONSE: Citizens restates its responses to the previous paragraphs as if

incorporated herein.

       54.     In response to the Plaintiffs’ requests for mortgage relief and assistance, Citizens

One required them to submit various forms and documents.

       RESPONSE: Admitted.

       55.     The Plaintiffs submitted all of the forms and documents requested by Citizens One

in a timely manner.

       RESPONSE: Denied.

       56.     In the course of reviewing the Plaintiffs’ requests for mortgage relief and

assistance, Citizens Bank committed the following unfair or deceptive acts or practices:

       a.      Repeatedly requiring the Plaintiffs to submit documents and forms that

               were already in Citizen One’s possession;




                                                13
     Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 14 of 26



b.       Failing to coordinate and track documents submitted by the Plaintiffs in order

         to avoid having the Plaintiffs resubmit the same documents;

c.       Repeatedly losing and/or falsely denying having received documents and forms

         submitted by the Plaintiffs, thereby forcing the Plaintiffs to resubmit the same

         documents and forms on multiple occasions;

d.       Repeatedly requiring the Plaintiffs to update documents they had previously

         submitted (for example, bank statements) when the only reason those

         documents had to be updated was Citizen One’s failures to timely review and

         respond to the Plaintiffs’ requests for relief and assistance;

e.       Failing to timely review and respond to the Plaintiff’s requests for mortgage

         relief and assistance;

f.       Sending letters to the Plaintiffs that contained confusing, misleading and

         contradictory statements concerning the status of their requests for mortgage

         relief and assistance;

g.       Forcing Mrs. Zielinski to spend long periods of time on hold when she called

         Citizens One, repeatedly transferring her calls from one department to another,

         and terminating her calls before she was able to speak to a Citizens One

         employee who was familiar with the Plaintiffs’ requests for mortgage relief and

         assistance;

h.       Miscalculating the Plaintiffs’ income by not giving them credit for rental

         income they reported receiving;

i.       Failing to review and respond to consumers’ requests to be considered for a

         short sale in a timely manner;



                                           14
            Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 15 of 26



       j.       Failing to perform loan servicing functions consistent with its responsibilities to

                the Plaintiffs.

       RESPONSE: Denied.

       57.      As a direct and proximate result of Citizen Bank’s multiple violations of Chapter

93A, the Plaintiffs suffered severe emotional distress, including mental anguish, fear, anger,

frustration, anxiety, embarrassment and humiliation; expenses for photocopying documents,

sending faxes and mailing documents to Citizens One; late fees, accrued interest, and loss of

equity in their home due to the accumulation of mortgage loan arrearages; damages to their

credit history and credit rating; and legal fees in connection with their requests for short sale

approval and the sale of their home.

       RESPONSE: Denied.

       58.      The emotional stress suffered by Mrs. Zielinski was so severe that it caused her to

suffer a total but temporary loss of vision, and then a permanent and partial loss of vision. The

Plaintiffs incurred expenses for Mrs. Zielinski’s medical treatment and will continue to incur

expenses for her future medical treatment.

       RESPONSE: Denied.

       59.      The injury and harm suffered by the Plaintiffs was reasonably foreseeable.

       RESPONSE: Denied.

       60.      Citizens Bank knowingly and willfully violated Chapter 93A and the Plaintiffs are

therefore entitled to double or treble damages.

       RESPONSE: Denied.

                                     COUNT II
        VIOLATIONS OF THE CONSUMER FINANCIAL PROTECTION ACT
           (12 U.S.C. § 5531) AS PER SE VIOLATIONS OF CHAPTER 93A



                                                  15
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 16 of 26



       61.     The Plaintiffs repeat and re-allege the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       RESPONSE: Citizens restates its responses to the previous paragraphs as if

incorporated herein.

       62.     Citizens Bank offers a “consumer financial product or service,” and is therefore a

“covered person” as defined in the Consumer Financial Protection Act, 12 U.S.C. §§ 5481(6),

5481(15)(A)(I) (the CFPA).

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       63.     The CFPA prohibits covered persons from “committing or engaging in an unfair,

deceptive, or abusive act or practice under Federal law in connection with any transaction with a

consumer for a consumer financial product or service, or the offering of a consumer financial

product or service. 12 U.S.C. § 5531(a).”

       RESPONSE:         Citizens states that the quoted portions of the CFPA speak for

themselves, and denies any characterization set forth in this paragraph.

       64.     Under the CFPA, an act or practice is unfair if “the act or practice causes or is

likely to cause substantial injury to consumers which is not reasonably avoidable by consumers”

and “such substantial injury is not outweighed by countervailing benefits to consumers or

competition.” 12 U.S.C. § 5531(c).

       RESPONSE:         Citizens states that the quoted portions of the CFPA speak for

themselves, and denies any characterization set forth in this paragraph.

       65.     Under the CFPA, an act or practice is abusive if it “(1) materially interferes with

the ability of a consumer to understand a term or condition of a consumer financial product or



                                                16
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 17 of 26



service; or (2) takes unreasonable advantage of - (A) a lack of understanding on the part of the

consumer of the material risks, costs, or conditions of the product or service; (B) the inability of

the consumer to protect the interests of the consumer in selecting or using a consumer financial

product or service; or (C) the reasonable reliance by the consumer on a covered person to act in

the interests of the consumer.” 12 U.S.C. § 5531(d)(1), (2).

       RESPONSE:        Citizens states that the quoted portions of the CFPA speak for

themselves, and denies any characterization set forth in this paragraph.

       66.    The acts or practices described in paragraph 56 above and generally herein are

unfair, deceptive and/or abusive, and therefore violate the CFPA.

       RESPONSE: Denied.

       67.    The CFPA is a federal law meant to protect consumers,

       RESPONSE: Citizens is without knowledge or information sufficient to determine

the meaning behind the CFPA.

       68.    The acts or practices committed Citizens Bank which violate the CFPA also

violate 940 CMR 3.16(1), (3) and (4), and are therefor per se violations of Chapter 93A.

       RESPONSE: Denied.

       69.    The acts or practices committed by Citizens Bank which violate the CFPA are also

unfair, deceptive and/or abusive and constitute violations Chapter 93A, irrespective of whether

they also violate the CFPA.

       RESPONSE: Denied.

       70.    Citizens Bank knew or should have known that its unlawful conduct violated the

CFPA and Chapter 93A.

       RESPONSE: Denied.



                                                17
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 18 of 26



       71.     Citizens Bank knowingly and willfully violated Chapter 93A and the Plaintiffs are

therefore entitled to double or treble damages.

       RESPONSE: Denied.

       72.     As a direct and proximate result of Citizen Bank’s violations of the CFPA, the

Plaintiffs suffered the injuries, harm and damages described in Count I.

       RESPONSE: Denied.

                                   COUNT III
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
  (15 U.S.C. § 1692) AND MASSACHUSETTS DEBT COLLECTION REGULATIONS
                     AS PER SE VIOLATIONS OF CHAPTER 93A

       73.     The Plaintiffs repeat and re-allege the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       RESPONSE: Citizens restates its responses to the previous paragraphs as if

incorporated herein.

       74.     The First Mortgage and HELOC are “debts” as defined in the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692a(5) (FDCPA), in the debt collection regulations promulgated by

the Massachusetts Division of Banks (209 CMR 18.02), and in the debt collections regulations

promulgated by the Massachusetts Attorney General (940 CMR 7.03).

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       75.     Citizens Bank is a “debt collector” within the meaning of the FDCPA, 15 U.S.C. §

1692a(6), and 209 CMR 18.02.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, denied.




                                                  18
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 19 of 26



       76.    The Plaintiffs are “debtors” as defined in 15 U.S.C. § 1692a(5) and 940 CMR

7.03, and “consumers” as defined in 15 U.S.C. § 1692a(3) and 209 CMR 18,02,

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, denied.

       77.    Citizens Bank, through Citizens One, was engaged in “servicing” as defined in 209

CMR 18.02.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, denied.

       78.    The FDCPA (15 U.S.C. 1692e), 209 CMR 18.16, and 940 CMR 7.08 prohibit

false, misleading or deceptive representations in connection with the collection of a debt.

       RESPONSE:         This is a characterization of multiple regulations to which no

response is required. Any characterization set forth in this paragraph is denied.

       79.    In the process of providing loss mitigation services to the Plaintiffs, Citizens One

made false, misleading or deceptive representations that violate 15 U.S.C. § 1692e, 209 CMR

18.16(8), and 940 CMR 7.08(8), as described in paragraph 56 above and generally herein.

       RESPONSE: Denied.

       80.    The FDCPA and the Massachusetts debt collection regulations described above are

laws and regulations meant to protect consumers.

       RESPONSE: Citizens is without knowledge or information sufficient to determine

the meaning behind the FDCPA.

       81.    Any conduct that violates the FDCPA is also a per se violation of Chapter 93A.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, denied.



                                                19
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 20 of 26



       82.    Any conduct that violates 209 CMR 18 is also a per se violation of Chapter 93A,

as provided in 209 CMR 18.01(1) and 940 CMR 3.16.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       83.    Any conduct that violates 940 CMR 7 is also a per se violations of Chapter 93A as

provided in 940 CMR 3.16.

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, admitted.

       84.    The unfair, deceptive or abusive practices committed by Citizens Bank that violate

the FDCPA, 209 CMR 18 and 940 CMR 7 are also unfair, deceptive and/or abusive acts or

practices that independently violate Chapter 93A, irrespective of whether they also violate those

laws and regulations.

       RESPONSE: Denied.

       85.    Citizens Bank knew or should have known that its unlawful conduct violated the

FDCPA, 209 CMR 18, 940 CMR 7 and Chapter 93 A.

       RESPONSE: Denied.

       86.    Citizens Bank knowingly and willfully violated Chapter 93A and the Plaintiffs are

therefore entitled to double or treble damages.

       RESPONSE: Denied.

       87.    As a direct and proximate result of Citizen Bank’s violations of the FDCPA and

the Massachusetts debt collection regulation described above, the Plaintiffs suffered the injuries

and harm described in Count I.

       RESPONSE: Denied.



                                                  20
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 21 of 26



                                  COUNT IV
             VIOLATIONS OF HAMP REQUIREMENTS AND GUIDELINES
                    AS PER SE VIOLATIONS OF CHAPTER 93A

       88.     The Plaintiffs repeat and re-allege the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       RESPONSE: Citizens restates its responses to the previous paragraphs as if

incorporated herein.

       89.     The Home Affordable Modification Program (HAMP) was a federally-funded

program that provided financial incentives to participating mortgage loan servicers to modify

delinquent mortgage loans. HAMP ended on December 31, 2016, but was in effect at all times

relevant to the events described in this Complaint.

       RESPONSE: Admitted.

       90.     The purpose of HAMP was to provide relief and assistance to homeowners who

had defaulted or were likely to default on their mortgage loans by reducing their loan payments

to affordable levels and thereby avoid losing their homes to foreclosure.

       RESPONSE: Citizens is without knowledge or information sufficient to determine

the purpose of HAMP.

       91.     To participate in HAMP, servicers were required to enter into an agreement with

the U.S. Treasury Department - known as a Servicer Participation Agreement (SPA) - and to

comply with certain requirements. Citizens Bank entered into an SPA with the Treasury

Department and was a participating servicer at all times relevant to the events described in this

Complaint.

       RESPONSE: Admitted.

       92.     The First Mortgage and HELOC were privately-owned at all times relevant to the

events described in this Complaint. Stated differently, neither loan was owned by the Federal
                                                21
        Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 22 of 26



National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Corporation

(Freddie Mac), which are known as Government Sponsored Enterprises (GSEs),

       RESPONSE: Admitted.

       93.    As a participating servicer, Citizens Bank was compelled to comply with

directives and guidance issued by the Treasury Department, including the obligations and

requirements set forth in the Making Home Affordable Handbook for Servicers of Non-GSE

Mortgages (the “HAMP Handbook”).

       RESPONSE:        Admitted, except as to any characterizations set forth in this

paragraph.

       94.    The First Mortgage was issued prior to January 1, 2009, and was therefore eligible

for a modification through HAMP,

       RESPONSE: Denied.

       95.    In the process of considering the Plaintiffs for a loan modification under HAMP,

Citizens Bank failed to comply with various requirements for participating servicers set forth in

the HAMP Handbook. Those requirements include:

        a.      Coordinating maintenance and tracking of documents provided by the Plaintiffs

                so they would not be required to repeatedly resubmit forms and documents they

                had previously submitted;

        b.      Failing to promptly notify the Plaintiffs of the need for additional information;

        c.      Being knowledgeable about the Plaintiffs’ financial situation and the current

                status of their delinquency and the home retention or non-foreclosure liquidation

                options that were available;




                                                22
        Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 23 of 26



        d.      Failing to maintain a toll free number where the Plaintiffs could reach a Citizens

                One representative who was capable of providing specific details about the

                HAMP modification process and/or who was knowledgeable with the Plaintiffs’

                requests for relief and assistance;

        e.     Failing to connect Mrs. Zielinski to the Relationship Manager assigned to the

               their requests for relief; and

        f.     Complying with various federal and state laws, including the FTC Act, the

               FDCPA, the CFPA and Chapter 93A.

       RESPONSE: Denied.

       96.   While there is no private right of action under HAMP for violating or failing to

comply with its requirements, violations of HAMP can be unfair or deceptive acts or practices

that violate Chapter 93A, See, e.g., Morris v. BAC Home Loans Servicing, LP, 775 F. Supp, 2d

255, 259 (D. Mass. 2011).

       RESPONSE: This paragraph contains a characterization of the law to which no

response is required. To the extent a response is required, denied.

       97.   The unfair or deceptive acts or practices described above which violate HAMP are

independently actionable as violations of Chapter 93A. The recovery of damages for those

violations under Chapter 93A is compatible with the objectives and enforcement mechanisms of

HAMP. Id

       RESPONSE: The allegations of this paragraph consist of legal conclusions to which

no response is required. To the extent a response is required, denied.

       98.   Citizens Bank knew or should have known that its unlawful conduct violated its

obligations as a participating servicer under HAMP.



                                                23
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 24 of 26



       RESPONSE: Denied.

       99.    Citizens Bank knowingly and willfully violated its obligations under HAMP and

Chapter 93A and the Plaintiffs are therefore entitled to double or treble damages.

       RESPONSE: Denied.

       100.   As a direct and proximate result of Citizen Bank’s violations of the HAMP, the

Plaintiffs suffered the injuries and harm described in Count I.

       RESPONSE: Denied.


                                  AFFIRMATIVE DEFENSES
       Citizens asserts that Plaintiffs’ claims against Citizens should be denied in whole or in

part by the Affirmative Defenses set forth below. Also, Citizens asserts that some of the

averments and claims in the Complaint are vague and, as a result, Citizens is not able to ascertain

what, if any, other affirmative defenses may be available to deny those averments and claims in

whole or in part. Therefore, Citizens hereby gives notice that it intends to rely on additional

affirmative defenses that become available or apparent during discovery and reserve the right to

amend this Answer to assert such additional defenses.

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)
       The Complaint and each purported cause of action or claim for relief therein fails to

allege facts sufficient to constitute a cause of action against Citizens or a claim upon which relief

can be granted.

                             SECOND AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)
       Plaintiffs’ claims should be dismissed, in whole or in part, for failure to bring them

within the prescribed statutes of limitations.



                                                 24
          Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 25 of 26



                            THIRD AFFIRMATIVE DEFENSE
                                      (Laches)
       Plaintiffs’ claims should be dismissed, in whole or in part, based on the doctrine of

Laches.

                           FOURTH AFFIRMATIVE DEFENSE
                              (No Private Right of Action)
       Plaintiffs have no private right of action under HAMP.

                            FIFTH AFFIRMATIVE DEFENSE
                                 (Not a Debt Collector)
       Citizens is not a debt collector under the FDCPA.

                            SIXTH AFFIRMATIVE DEFENSE
                              (Proper Chapter 93A Response)
       Citizens’ response letter to the M.G.L. Chapter 93A demand discharged its obligations

under that statute.

Dated: October 15, 2019

                                                   Respectfully submitted,

                                                   CITIZENS BANK, N.A.
                                                   By its attorneys:


                                                   /s/ Michaels E. Pastore
                                                   Pete S. Michaels (BBO# 553535)
                                                   Michael E. Pastore (BBO# 669692)
                                                   MINTZ, LEVIN, COHN, FERRIS,
                                                   GLOVSKY AND POPEO, P.C.
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   Telephone: (617) 542-6000
                                                   Facsimile: (617) 542-2241
                                                   Email: psmichaels@mintz.com
                                                           mepastore@mintz.com




                                              25
         Case 4:19-cv-12084-TSH Document 7 Filed 10/15/19 Page 26 of 26



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on this 15th day of

October 2019.



                                              /s/ Michael E. Pastore
                                              Michael E. Pastore




                                                26
